DETAILED ACTION
Claims 21-40 are pending.  Claims 21-40 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 29 is directed to the limitations to receive purchase information associated with a completed purchase event of a purchaser using a payment vehicle (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Tracking Purchases of Users; a Certain Method of Organizing Human Activity); identify a purchaser profile associated with the purchaser, the purchaser profile comprising payment vehicle data and a tracking element (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Tracking Purchases of Users; a Certain Method of Organizing Human Activity); generate one or more payment vehicle tokens based on the payment vehicle data (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Tracking Purchases of Users; a Certain Method of Organizing Human Activity); affiliate the tracking element of the identified purchaser profile to the one or more of payment vehicle tokens (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Tracking Purchases of Users; a Certain Method of Organizing Human Activity); and generate an attribution report based on a strength of attributing the completed purchase event to a non-purchase activity of the purchaser. (Analyzing and Transmitting the Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for Managing Human Activity, i.e. Tracking Purchases of Users; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for tracking purchases of users but for the recitation of generic computer components.  That is, other than reciting a profiler computing device comprising a processor executing instructions stored in memory, a networked user device, a processor of the profiler computing system, and an electronic transaction processor, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to manage tasks for users.  For example, generating an attribution report based on a strength of attributing the completed purchase event to a non-purchase activity of the purchaser encompasses a car salesman relating the possibility of a purchasing a new car based on a scheduled maintenance of the vehicle, because it is old, a non-purchase activity, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Managing Human Activity, that of tracking purchases of users, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, profiler computing device, processors and other additional elements above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[024] In accordance with the systems and methods described herein, a profile for the consumer can be generated and stored by a profiler computing system subsequent to the consumer making an online purchase. The online purchase can be made through interactions with a networked user device or computing device (e.g., a laptop, a desktop computer, a smart appliance such as a smart television, a mobile phone, or any other mobile device, such as a tablet computer, and so forth). As described in more detail below, during the online purchase event the purchaser can provide transaction data (e.g., purchase information) to a financial transaction services processor of a merchant, including payment vehicle information, over a network.”

	Which states that any smart phone, mobile computing device, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as a computer, to perform the abstract limitations of the claims. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processors, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 21 and 37 contains the identified abstract ideas with the additional elements of a non-transitory medium which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 22-28, 30-36, and 38-40 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 21-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  
The closest prior art of record are Beck (U.S. Publication No. 2013/0191213), Falkenborg (U.S. Publication No. 2013/0191213), and Publicover (U.S. Publication No. 2017/0201779). While Beck, a system and method to formulate offers via mobile devices and transaction data, teaches receiving, by a profiler computing system by way of a networked user device, purchase information associated with a completed purchase event by a purchaser, comparing, by a processor of the profiler computing system, the received purchase information to a profile data store in a database of the profiler computer system to identify a purchaser profile associated with the purchaser, the profile data store comprising a plurality of purchaser profiles, wherein each purchaser profile comprises payment vehicle data and a tracking element, determining the tracking element of the identified purchaser profile, identifying one or more non-purchase activities of the purchaser using the tracking element of the identified purchaser profile, for each of the identified one or more non- purchase activities, assessing the strength of attributing the completed purchase event to the activity using environmental and/or behavioral data associated with the tracking element of the identified purchaser profile, generating an attribution report in response to determining to attribute the completed purchase event to a non-purchase activity of the identified one or more non-purchase activities of the purchaser, the matching of characteristics and transaction with profiles, such as the subsequent purchase information, it does not explicitly state attributing the purchase event to an activity nor specific payment vehicle tokens being affiliated with a tracking element. Falkenborg, a system and method to identify affluence levels of accounts, teaches a correlation/determination of whether to attribute the completed purchase event to one or more of the identified activities of the purchaser based on the assessment and generating a report which correlates the purchase event to a purchase activity of the identified one or more activities of the purchaser as in using a server to route requests to a from users in a geospatial server, the Content Management System being remote and tied via a network, but does not teach the payment vehicle tokens being affiliated with a tracking element. Publicover, a computerized method and system for providing customized entertainment content, teaches tokens being used for anonymous identifiers of users, as well as payments, but not that these are payment vehicle tokens or them being affiliated with a tracking element. None of the above prior art explicitly teaches the use of the one or more payment vehicle tokens which are affiliated with the tracking element of the identified purchaser profile, as pointed out by Applicant's arguments of 5/26/2020 on pg. 6, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170201779 A1
Publicover; Mark W. et al.
COMPUTERIZED METHOD AND SYSTEM FOR PROVIDING CUSTOMIZED ENTERTAINMENT CONTENT
US 20130191213 A1
Beck; Andrew et al.
SYSTEMS AND METHODS TO FORMULATE OFFERS VIA MOBILE DEVICES AND TRANSACTION DATA
US 20130151388 A1
Falkenborg; Nathan Kona et al.
SYSTEMS AND METHODS TO IDENTIFY AFFLUENCE LEVELS OF ACCOUNTS
US 20170098234 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO REWARD USER INTERACTIONS
US 20160063546 A1
Ghosh; Debashis et al.
METHOD AND SYSTEM FOR MAKING TIMELY AND TARGETED OFFERS
US 20160012457 A1
Unser; Kenny et al.
METHOD AND SYSTEM FOR SALES STRATEGY OPTIMIZATION
US 20160012452 A1
Unser; Kenny et al.
METHOD AND SYSTEM FOR DETERMINING CARD HOLDER PREFERENCE
US 20140172625 A1
Reisman; Richard
Method And Apparatus For Collecting Data For An Item
US 20140074687 A1
Halpern; Paul
ASSESSING CONSUMER PURCHASE BEHAVIOR IN MAKING A FINANCIAL CONTRACT AUTHORIZATION DECISION
US 20140006309 A1
Reisman; Richard
METHOD AND APPARATUS FOR COLLECTING DATA FOR AN ITEM
US 20130346264 A1
Falkenborg; Nathan Kona et al.
Systems and Methods to Identify Affluence Levels of Accounts
US 20130218670 A1
Spears; Joseph et al.
SYSTEMS AND METHODS TO PROCESS AN OFFER CAMPAIGN BASED ON INELIGIBILITY
US 20130218664 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PROVIDE AND ADJUST OFFERS
US 20130204703 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PROCESS REFERRALS IN OFFER CAMPAIGNS
US 20130197991 A1
Basu; Gourab et al.
SYSTEMS AND METHODS TO PROCESS PAYMENTS BASED ON PAYMENT DEALS
US 20130191198 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO REDEEM OFFERS BASED ON A PREDETERMINED GEOGRAPHIC REGION
US 20130191195 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PRESENT AND PROCESS OFFERS
US 20120109734 A1
Fordyce, III; Edward W. et al.
Systems and Methods to Match Identifiers
US 20110231305 A1
Winters; Michelle Eng
Systems and Methods to Identify Spending Patterns
US 20110231258 A1
Winters; Michelle Eng
Systems and Methods to Distribute Advertisement Opportunities to Merchants
US 20110231257 A1
Winters; Michelle Eng
Systems and Methods to Identify Differences in Spending Patterns
US 20110231225 A1
Winters; Michelle Eng
Systems and Methods to Identify Customers Based on Spending Patterns
US 20110093327 A1
Fordyce, III; Edward W. et al.
Systems and Methods to Match Identifiers
US 20110087519 A1
Fordyce, III; Edward W. et al.
Systems and Methods for Panel Enhancement with Transaction Data
US 9681359 B2
Ramalingam; Harsha et al.
Transaction completion based on geolocation arrival
US 8606719 B2
Oliver; David M. et al.
System for management of alternatively priced transactions on network
US 8583498 B2
Fried; Lance et al.
System and method for biometrics-based fraud prevention


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        5/31/2022